FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 10, 2022

                                       No. 04-21-00240-CV

                     INTEREST OF C.H., J.H., E.H., I.B.H., AND I.A.H.

                  From the 112th Judicial District Court, Sutton County, Texas
                                   Trial Court No. CV06287
                      Honorable Pedro (Pete) Gomez Jr., Judge Presiding


                                          ORDER
        This is an accelerated appeal from the trial court’s order terminating Appellant R.H.’s
parental rights. After Appellant R.H.’s court-appointed appellate counsel filed a brief and motion
to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), we struck the brief because it
did not contain any citations to the reporter’s record, did not recite or discuss any of the evidence
presented at trial, and did not contain any legal analysis. See TEX. R. APP. P. 38.1. We explained
that the brief did not contain a professional evaluation of the record and did not demonstrate
there are no arguable grounds for appeal. See In re N.F.M., 582 S.W.3d 539, 542 (Tex. App.—
San Antonio 2018), disp. on merits, 2019 WL 1049247 (Tex. App.—San Antonio Mar. 6, 2019,
pet. denied). We thus ordered Appellant R.H.’s brief redrawn and ordered Appellant R.H.’s
appointed counsel to file a new brief. When Appellant R.H.’s appointed counsel did not file a
brief as ordered, we abated the cause to the trial court so that it could hold an abandonment
hearing.

        A supplemental reporter’s record of the hearing and supplemental clerk’s record
containing the trial court’s findings have now been filed. The trial court found that Appellant
R.H. still wishes to pursue her appeal and desires to retain her own counsel. The trial court found
that Appellant R.H. was not indigent and that she requested forty-five days to hire counsel. The
trial court thus removed appointed counsel from the case. Appellant R.H. has not indicated to
this court that she has retained counsel; thus, until we receive notice from Appellant R.H., she is
representing herself in this appeal.

        Appellant R.H.’s requested forty-five days to retain counsel have now passed. We thus
reinstate this appeal and ORDER Appellant R.H. to file her appellant’s brief on or before
January 31, 2022.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court